Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to Election/Restriction filed on 07/09/21.

Election/Restrictions

Applicant's election with traverse of group II claims 7-13 in the reply filed on 07/21/21 is acknowledged.  The traversal is on the ground(s) that group I and group III claims 1-6 and 14-20.  This is not found persuasive because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply.

The requirement is still deemed proper and is therefore made FINAL.

This application contains claim groups directed to the following patentably distinct species of the claimed invention:

I.	Claims 1-6, drawn to a wireless charging device, comprising: a wireless transmitting circuit; a transmitting coil, comprising multiple pairs of joints, wherein transmitting-coil turns defined by each pair of joints is different; and a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless transmitting circuit, classified in class 320, subclass 108. 

II. 	Claims 7-13, drawn to a device to-be-charged, comprising: a receiving coil, comprising multiple pairs of joints, wherein transmitting-coil turns defined by each pair of joints is different; a wireless receiving circuit; and a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit, classified in class 320, subclass 107. 

II. 	Claims 14-20, drawn to a method for controlling charging, being applicable to a device comprising a wireless circuit and a coil, wherein the coil comprises multiple pairs of joints and coil turns defined by each pair of joints is different, and the method comprises: selecting one of the multiple pairs of joints to be electrically coupled with the wireless circuit, according to a , classified in class 320, subclass 106

The inventions are distinct, each from the other because of the following reasons: Group I, II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, MPEP 808.01). For example, The group II a device to-be-charged, comprising: a receiving coil, comprising multiple pairs of joints, wherein transmitting-coil turns defined by each pair of joints is different; a wireless receiving circuit; and a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit while the group I a wireless charging device, comprising: a wireless transmitting circuit; a transmitting coil, comprising multiple pairs of joints, wherein transmitting-coil turns defined by each pair of joints is different; and a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless transmitting circuit, and while the group III a method for controlling charging, being applicable to a device comprising a wireless circuit and a coil, wherein the coil comprises multiple pairs of joints and coil turns defined by each pair of joints is different, and the method comprises: selecting one of the multiple pairs of joints to be electrically coupled with the wireless circuit, according to a charging mode in which a battery of a device to-be-charged is charged.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Summary of claims

Claims 1-20 are pending.
Claims 1-6 and 14-20 are withdraw.
Claims 7-13 are rejected.

Oath/Declaration

The oath/declaration filed on August 02th, 2019 is acceptable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US Pub. 2017/0203656).

As to claim 7 the prior art teach a device to-be-charged, comprising: 

a receiving coil (see fig 1 element 104), comprising multiple pairs of joints, wherein transmitting-coil (see fig 1 element 101) turns defined by each pair of joints is different (see fig 1 paragraph 0013-0016 and summary); 

a wireless receiving circuit (see fig 1 element 100 paragraph 0013); 

and a control circuit, configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit (see fig 3-6 paragraph 0040-0047).

As to claim 8 the prior art teach further comprising: a first charging channel, provided with a step-down circuit, wherein the step-down circuit is configured to receive an output voltage of the wireless receiving circuit and decrease the output voltage of the wireless receiving circuit to obtain an output voltage and an output current of the first charging channel, wherein a battery of the device to-be-charged is charged according to the output voltage and the output current of the first charging channel; and a detecting circuit, configured to detect at least one of a voltage and a current in the first charging channel (see fig 1, fig 3-5 paragraph 0042-0049 and summary).

As to claim 9, the prior art teach wherein the control circuit is further configured to: communicate wirelessly with a wireless charging device according to the at least one of the voltage and the current of the first charging channel detected by the detecting circuit, to adjust 

As to claim 10 the prior art teaches further comprising: a second charging channel, provided with a converting circuit, wherein the converting circuit is configured to receive the output voltage and an output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit, to make at least one of an output voltage and an output current of the second charging channel match the at least one of a charging voltage and a charging current currently required by the battery, wherein the battery is charged according to the at least one of the output voltage and the output current of the second charging channel (see fig 1-6 paragraph 0020-0027).

As to claim 11 the prior art teaches wherein the control circuit is configured to select one of the multiple pairs of joints to be electrically coupled with the wireless receiving circuit according to a charging channel used for charging the battery, wherein the charging channel is the first charging channel or the second charging channel (see fig 1, fig 3, fig 4 paragraph 0025-0030).

As to claim 12 the prior art teaches wherein the control circuit is configured to: 

control a first pair of joints among the multiple pairs of joints to be electrically coupled with the wireless receiving circuit to make the wireless receiving circuit receive a wireless charging signal through a part of the receiving coil defined by the first pair of joints, when the battery of the device to-be-charged is charged through the first charging channel (see fig 1-4 paragraph 0015-0020); 

and control a second pair of joints among the multiple pairs of joints to be electrically coupled with the wireless receiving circuit to make the wireless receiving circuit receive a wireless charging signal through a part of the receiving coil defined by the second pair of joints, when the battery of the device to-be-charged is charged through the second charging channel (see fig 1-4 paragraph 0018-0023); 

wherein receiving-coil turns defined by the first pair of joints is smaller than receiving-coil turns defined by the second pair of joints (see fig 1-4 paragraph 0022-0029).

As to claim 13 the prior art teaches 13. (Original) The device to-be-charged of claim 8, wherein the battery comprises N cells coupled in series, and N is a positive integer greater than one (see fig 3-6 paragraph 0040-0050).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851